Case 6:20-cv-07039-FPG Document 33 Filed 07/21/21 Page1o0f21
Carvvie We Jee
3199 Walworth Road
Walw orth, WY 14568
(315) 538-8316
carrieleo] S@gmail.com

June 15, 2021

VIA USPS on July 19, 2021
VIA EMAIL CD-ECFintake_nywd@nywd.uscourts.gov on July 15, 2021
US. District Court for the Western District of New York

2120 Kenneth B. Keating Federal Building.
100 State Street

Rochester, NY 14614

ph: (585) 613-4000

fax: (585) 613-4035
CD-ECFintake_nywd@nywd.uscourts.gov

RE: Leo v NYSDEC et al. - Case #6:2020-cv-07039-FPG
Plaintiff's Response to Defendant's Motion to Dismiss

Dear Court Staff,

Please find enclosed the hard copy of the Plaintiff's Response to Defendant's Motion to Dismiss. Soon to be sent will be
Plaintiff's Motion for Leave to Amend Complaint.

Please feel free to contact me if there are any questions or concerns.
Thank you for your assistance in this matter.

Sincerely,

 

Carrie M. teo, Plaintiff

enclosure

cc: = VIA USPS
Brittany M. Haner, Esq.
Reg. #5185756
New York State Attorney General's Office, Environmental Protection Bureau
The Capitol
Albany, NY 12224
Ph: (518) 776-2389
Fax: (518) 650-9363
brittany. haner@ag.ny.gov

VIA USPS

Michele Romance Crain

Reg. #2174985

New York State Attorney General's Office, Department of Law
144 Exchange Blvd., Ste 200

Rochester, NY 14614-2108

ph: (585) 327-3223

fax: (585) 238-6339

Michele.Crain@ag.ny.gov
Case 6:20-cv-07039-FPG Document 33 Filed 07/21/21 Page 2 of 21

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

Carrie M. Leo,
Plaintiff,

- Vv -

New York State Department of Environmental Conservation
& the United States Department of Agriculture and the
following INDIVIDUALS, in their individual and official Civil Action No. 6:2020-cv-07039
capacities: BASIL SEGGOS - Commissioner, WILLIAM
POWELL - Lieutenant/Captain, DEC Division of Law
Enforcement; JOSEPH THERRIEN - Director, DEC Special
Licenses Unit, ANDREA D'AMBROSIO - USDA Animal Care
Inspector, and John/Jane Does #1-15,

 

Defendants.

PLAINTIFF'S RESPONSE TO DEFENDANT'S MOTION TO DISMISS
FOR FAILURE TO STATE A CLAIM

I, the Plaintiff, Carrie M. Leo, representing herself in the above entitled and enumerated
matter respectfully submit the following response to the Defendant's Motion to Dismiss for
Failure to State a Claim.

Upon reading the Defendant's Motion to Dismiss, the plaintiff thought it to be best to
acknowledge the motion ver batim, line-by-line, in order to account for any gaps in the string of
events which have led to the filing of this case, as well as correct any inaccuracies from the
perspective of the plaintiff.

The most effective and accurate way to respond to Defendant's motion is to refurbish the
information put forth in the original complaint which was completed using a pre-instituted form
template from the court and write a traditional complaint standard in lawsuits with listed causes

of action. Plaintiff will provide such for the court to authorize.

Page 1 of 19
Case 6:20-cv-07039-FPG Document 33 Filed 07/21/21 Page 3 of 21

INTRODUCTION

This response in opposition to defendants’ motion to dismiss plaintiff Carrie Leo's Verified
Complaint for failure to state a claim upon which relief can be granted made pursuant to Federal
Rules of Civil Procedure (“F.R.C.P.”) Rule 12 (b)(1) and FRCP 12(b)(6). The factual allegations
put forth by the plaintiff must be considered true. See Conley v. Gibson, 355 U.S. 41 (1957); Bass
vy. Grottoli, 1995 WL 565979, *3 (S.D.N.Y. 1995); Goldberger v. Baker, 442 F.Supp. 659, 662
(S.D.N.Y. 1977).

ARGUMENT
I. Standard of Review

Defendants request dismissal of plaintiff's Verified Complaint pursuant to F.R.C.P. Rules
12 (b)(1) and FRCP 12(b)(6) for failure to state a claim upon which relief can be granted. To be
granted a dismissal, Defendant must demonstrate that the plaintiff is not entitled to relief under
any facts which could be proved regardless how likely it may seem plaintiff will be unable to prove
her case. See Woolford v. Cmty. Action Agency of Greene County, Inc., 239 F.3d 517, 526 (2d Cir.
2000); Carroll v. Morrison Hotel Corp., 149 F.2d 404 (7th Cir. 1945).

The Court must view the facts put forth by the plaintiff in the most favorable light to the
plaintiff and assuming the truth of Plaintiff's statements and facts put forth while also drawing all
reasonable inferences against the defendants. Bolt Elec. Inc. v. The City of New York, 53 F.3d 465,
469 (2d Cir. 1995); Bass, 1995 WL 565979 at *3; MacNamara v. County Council of Sussex
County, 738 F.Supp. 134, 137 (D. Del. 1990).

PRELIMINARY STATEMENT

Plaintiff, Carrie M. Leo, seeks to reverse the underserved and excessive consequences of

the New York State Department of Environmental Conservation's (hereinafter referred to as

"NYSDEC", "DEC" or "Department") program of selective enforcement, especially that aimed at

Page 2 of 19
Case 6:20-cv-07039-FPG Document 33 Filed 07/21/21 Page 4 of 21

the plaintiff since November 2015 to the present. If any claims or actions are time-barred but are
still mentioned in this or any other filing authored by the plaintiff, it is due to the necessity of
including such details in order to round out the set of details within which they have been set.
Since both the NYSDEC and the United States Department of Agriculture (hereinafter referred to
as "USDA") have used their postings of unfair hearing results and the termination of the plaintiff's
licensure through both agencies, for no good reason, for their gain in ruining the reputation of the
plaintiff, the plaintiff does seek the removal of the Commissioner's decision and that of the
Administrative Law Judge. Both decisions are not based on fact and relied on the antics of
kangaroo courts which refused to take much, if any, statements originating from the plaintiff, into
consideration.

In addition, since the plaintiff has not been able to afford legal counsel, both Departments
have unethically violated countless rules, procedures, and ethical standards in the prosecution of
the plaintiff. IN fact, even pending cases which do not involve either department have been
influenced by either staff members from either or both agencies, or associates of theirs who are
coordinating their actions with an overall agenda to ensure the plaintiff's failure in each case.
However, the impact of the misconduct perpetrated by both departments will be fodder for the
Amended Complaint for which the plaintiff will request leave of the court shortly after this
response to the defendant's motion to dismiss has been filed. Likewise, there will be more details
concerning the Commissioner's decision and ALJ Sherman's recommendation further down in the
body of this document.

The uneven enforcement of the regulations governing the department and its licensees has
been, at best, manipulated in order to give advantage to those individuals who do "favors" for the
department and those of us who are distrusting of some government players and who would rather

just be left alone so long as we are treated fairly. Riling up neighbors and other licensees by

Page 3 of 19
Case 6:20-cv-07039-FPG Document 33 Filed 07/21/21 Page 5 of 21

gossiping about the plaintiff because an officer has a personal issue with her, then unnecessarily
seizing a pack of coyotes which could have continued their rehabilitation in another facility then
going so far as to send secret statements around with false accusations including announcing that
the plaintiff no longer owns the animals she has had title over for years, is so far from the plaintiff
being "immunized by the consequences" of charges which were erroneously delved out to begin
with, that such statements made by the defense counsel in the beginning of the Preliminary
Statement cannot be even considered to be of this world.

The plaintiff formerly held three DEC-issued licenses for the possession, rehabilitation and
transport of animals utilized for regulated purposes, such as exhibition. She acquired her License
for Wildlife Rehabilitation #1646 in January 2012, License to Collect & Possess #623 in or around
February 2013, and the Nuisance Wildlife Control Operator License #2255 in 2013. The
Department took regulatory enforcement actions in order lash back out at the plaintiff since she
had challenged then-Lieutenant William Powell regarding his conduct during a conversation
between the two parties. During said conversation, Powell threatened the plaintiff that she would
lose her licenses. Plaintiff has reason to believe that as soon as within an hour of the end of the
conversation between he and the plaintiff, Lt. Powell started acting on the threat against the
plaintiff then culminating in the unnecessary seizure of a pack of healthy coyotes in May 2016 and
starting a horrendous smear campaign against the plaintiff with all sorts of accusations and
inaccuracies Powell and other officers had started around "the grapevine", so to speak. It was then
when the plaintiff started experiencing harrassment and shaming both on and off of the internet.

The department held an administrative hearing on March 13, 2018 which they weren't
originally going to do until I acquired representation from the public defender and still voiced my
intention of having a trial to determine my guilt regarding the violations in the Town Court of

Macedon at the time. However, the administrative hearing was an embarrassment of riches. In the

Page 4 of 19
Case 6:20-cv-07039-FPG Document 33 Filed 07/21/21 Page 6 of 21

end the plaintiff was forced to answer to the alleged violations a second time, invoking the doctrine
of res judicata, which had been addressed by the Town Court by that time and of course, found
guilty with no evidence to support such accusations. The Commissioner's Report stated I had
possessed every coyote I had possessed for rehabilitation purposes as "illegal", yet the charge had
been resolved by the town previously in the crust of a plea agreement the plaintiff made with the
town. During the process however, Powell and Officer Kevin Thomas turned the local authorities,
the town court and other members of the community against me with gossip and false accusations.
Furthermore, they stated I was to get rid of all of the animals I had had and both the Departments
knew about due to disclosure by the plaintiff. From the beginning, I was to be excluded from
everything, including, but not limited to, any meetings between the property owners and town
officials regarding my business and a tour of the property Powell wanted to plan with one of the
town's zoning officials although such a tour is not required of other licensees.

The refusal to honor the Freedom of Information Act is an issue the plaintiff is requesting
the court decide. Blocking public access of documents simply because litigation is pending is
unlawful in many circumstances and gives the Department the upper hand in any litigation since
the staff like to keep secrets and avoid transparency whenever they are able to do so. One can rest
assured that any documents or information needed by any party opposing the plaintiff in any case,
whether either Department is involved or not, will be promptly handed over. The DEC and USDA
just can't seem to operate within the confines of the law and continually act as though they are
above it. These forgoing events and conduct are only part of the reason the plaintiff, as Ms. Haner
so aptly communicates in her preliminary statement, ". . . seems to suggest that the Department's
actions amount to adverse interference in her pending, separate litigation with Thomas, ...".
However, more details incorporating a more thorough explanation of events regarding other

shenanigans perpetrated by both Departments will be given later and/or in the Amended

Page 5 of 19
Case 6:20-cv-07039-FPG Document 33 Filed 07/21/21 Page 7 of 21

Complaint.
Plaintiff's causes of action regarding various civil rights torts will also be mentioned herein
and also more thoroughly in appropriate format in the Amended Complaint. Plaintiff rejects the

notion put forth by the Department that such claims are time-barred.

PLAINTIFF'S RESPONSE TO FACTS IN DEFENDANT'S MOTION TO DISMISS

There are only a few corrections the plaintiff would like to make regarding Ms. Haner's
collection and presentation of the facts in her motion papers.

The plaintiff has a wildlife and exotic animal center located in Walworth, New York. It
was started in January 2012 when she received her License for the Rehabilitation of Wildlife #1646
by the DEC. The license expired on December 31, 2021. Plaintiff's License to Collect & Possess
#623 was first acquired by the plaintiff from the Department in or around February 2013 and
although the last issued copy stated an expiration date of July 7, 2016, the privileges of the license
continued on until the Commissioner issued his decision on November 7, 2018. Hence, the
Commissioner stated in his letter to the plaintiff that he felt it was appropriate at that time to rehome
any wild animals which Plaintiff used for a regulated purpose.

Pursuant to the NY State APA § 401.2, the Petitioner’s LCP was still valid throughout the
course of the department’s prosecution of the Petitioner until the day the Commissioner issued his
final decision, November 7, 2018, three years after the department’s officers first visited the
Petitioner’s facility. Such was verified by NYSDEC Office of General Counsel (hereinafter
"OGC") Assistant Counsel, Mark D. Sanza, in an email thread with the plaintiff in March 2018. It
is thus misleading for Ms. Haner, the Commissioner or anyone else who is trying to give the
impression that Plaintiff's LCP expired as of July 7, 2016, when it did not. Even Ms. Haner stated

the license was never meant to be defunct since the enforcement hearing.

Page 6 of 19
Case 6:20-cv-07039-FPG Document 33 Filed 07/21/21 Page 8 of 21

The plaintiff's license never expired until November 7, 2018, as summed up by Mr. Sanza
in his email to the plaintiff ". . . If you get more animals [for regulated purposes], just make sure
you send a list of such to the SLU."

However, the DEC began to interfere with the plaintiff's animal ownership when, on
November 7, 2027, Joseph Therrien of the Special Licenses Unit authored a "secret statement"
which the plaintiff has reason to believe was making false accusations against the plaintiff and
stated the plaintiff's animals, in the possession of Thomas at the time the statement was written,
were his and not mine. Yet not only is it unethical for the staff of any public service agency to
assist a party in pending litigation, but to issue secret anything is simply ludicrous. The plaintiff
continues to be denied a copy of the letter to this day and has likely been submitted to the judges
and defense attorneys throughout Texas, Oklahoma, and New York in order to ensure the plaintiff's
failure in the cases.

James Farquhar and Paul Stringer are also DEC staff members who had chosen to interfere
in the plaintiff's agreement with Thomas as well as misrepresent the licensing law and status of the
plaintiff's licensing at the time. Both held the same mantra with Thomas and/or his attorney,
Michael F. Young of Lowville, NY, falsely concluding the plaintiff didn't have "the authority" to
possess her animals. These individuals allegedly told Thomas he could not return the animals to
the plaintiff because she didn't have the proper licensing to possess them (as if mere possession of
privately owned animals had to be licensed) and Thomas could be punished by the department if
he returned the animals to the plaintiff. Yet the department allowed Thomas to violate the provision
in all of his licenses which states a licensee cannot acquire animals from an illegal source.' The

plaintiff would have been an illegal source if what Therrien, Stringer and Farquhar had said was

 

1 note licensing provision and refer to exhibit with one of tyler's licensing in them.

Page 7 of 19
Case 6:20-cv-07039-FPG Document 33 Filed 07/21/21 Page 9 of 21

correct regarding the plaintiff not having the authority to repossess her animals.

From the plaintiff's perspective, this appears to be more of an unlawful seizure of plaintiff's
animals for retaliation by the department who simply took advantage of the fact that her animals
were not in her possession so therefore they could spread the rumor she wasn't licensed for them.
The Department staff has continued to keep the plaintiff in the dark excluding her from acquiring
information and receiving disclosure when the department becomes involved in a pending case
filed by the plaintiff.

In April 2017, Plaintiff boarded her animals with a zoo in Wynnewood, Oklahoma as she
was about to start the process of moving her facility to that area after she was to undergo outpatient
surgery which would require a 3—6-month post-operative recovery period. . The three animals
which would not fit in the carrier's vehicle she boarded with Tyler Thomas, a colleague and some
Plaintiff considered a friend at the time. The carrier transported Plaintiff's animals on or around
April 20, 2017, and Thomas transported a fox, fisher cat, and badger from Plaintiff's facility in
Walworth, NY to his facility at the time in Alexandria Bay, NY.

According to Thomas” and unbeknownst to the plaintiff at the time, Thomas had
encouragement of Andrea D'Ambrosio, Animal Care Inspector with the USDA's Animal and Plant
Inspection Service (hereinafter "APHIS") to take as many animals as he could with the intent of
never returning them - a violation of the temporary boarding agreement the plaintiff had with
Thomas. It is now Plaintiff's understanding that the NYSDEC did not become involved (covertly

of course) until after Thomas moved down to Texas.

 

? Exhibit with Thomas' Original Answer from Leo v Thomas.

Page 8 of 19
Case 6:20-cv-07039-FPG Document 33 Filed 07/21/21 Page 10 of 21

Thomas violated numerous regulations and laws by transporting both his and the plaintiff's
animals from New York State to Texas,. The violations consist of failure to obtain health
certificates for each animal thirty days prior to transport’, tort of conversion by transferring the
plaintiffs animals out of the state without her approval since she was the owner (and still is),

unlawful export without clearance from the state of New York and the USDA, unlawful eimport

[ OO — ee |
into. Texas State Wspa, OFFICIAL SMALL ANIMAL HEALTH CERTIFICATE 91-No 96497 3
feavering canine, fling and other small aninats only} 13. Department of Agriculture
. Bepartmes ore ‘i Q Cl vrernarionat eee ae ice
without appr oval from See SHIPMENT 1S FOR; Beresi EXHIBITION LJ INTERNA 1530 eae
pesreiere

 

TRAVELING OF SHIPPED FROM WA [ = “TRAVELING OR SHIPPED TO

 

 

| rete ]

the Texas Parks & |i iy ington. State Univers shy Vet Teach, Hest ‘iy far: £4 force rHombaiis Wakide KeScug+ erat |
Wildlife Service,

 

 

 

00 O4 Pd DP (aia woawworth Rd |
orate |! es

Pullman wA "oY Ef [uoalwoctn NY_145¢8 __||

© othe best of my knowiedge, the antmalls}inthis shipments fore} accl mated to.ivdemperatures ower thon 50'F but not lower thon w ekimum temperature of Sk. %

j i WS fo the
thet f hove eaunined the below described animals) and fad sume to be free fron symptoms of communicable diseott, on
failure to license the | bet of adie have not been exposed to rables of other communicable dixeoses nd dk not originate within a robles quarantined arec.

 

 

   

 

 

 

 

vescegticn SERB EN ASA RCS S ——warcine tree | — SABES (MAUREATION OHTA, - a !
. : . lypiarieaun sees | BRELD ce Thacab + tect ee)
indigenous species, yer | — IM RyeiBraye broum |eiives5 | spose | YA Lane |

 

like the plaintiffs |

 

 

 

 

 

 

|

SEIERELS. © pene natin
ake ety 8 paige: Was yee ous, Meterionrens |deaun printl: ‘Maree ie Logsdon a

 

 

 

Ail

badger, furbearers

 

 

Fea nemewer. LASTS, rae Meee terion
; laps mares ye anette eeast rt | em AIC) OPL- EA billuran Lo oe _
(like all three of the ; pppwrenNy Hee ag om prey nd of 9. =|

 

‘EEPRARUTION fox INTERSEATE: White-fiemner Contry & Pink-Siate office takiress typ isii|" Goldenrod Neterinailen

7 . ° THSTRERUTION for PTTERNATIONAL: Khanck with USDA affiee for disutbation 360-752 3420 (eddenss tap right)

animals in his
Figure 1: Asample health certificate is seen above for an animal, at the time this certificate was

. . filled out by the veterinarian, which had yet to be transported to his destination.
possession at the time),

he possessed as well as the endangered species, and the list continues onward.

After attempting to work with Thomas in the return of the animals to no avail, Plaintiff
then filed suit in the New York State Supreme Court of Jefferson County and was eventually
granted a preliminary injunction for the return of all three animals. However, Thomas created false
testimony stating the animals were dead or stolen and thus non-returnable to the plaintiff.

However, the plaintiff has evidence this is not so. On Thomas' November renewal

 

3 cite AWA

Page 9 of 19
Case 6:20-cv-07039-FPG Document 33 Filed 07/21/21 Page 11 of 21

application for one of his animal collection licenses for New York State, he stated the fisher was
"on loan" to his colleague in Texas, Courtney Frenchak. Likewise, Plaintiff has at least one picture
posted by Thomas after his claim that the badger was deceased on social media in which the badger
was featured with a date associated with the picture later than his statement that the animal was
deceased. Also, Plaintiff has an admission from another colleague of Thomas' in Mineola, Texas
who confirmed that Thomas was boarding the animal there in September 2018, although Thomas
claimed the animal died in mid-July 2018. Thomas also admitted to the plaintiff directly in an
August 2017 phone conversation that all three animals were alive and well including the fisher.
Yet when a Madisonville, TX police officer contacted him on behalf of the plaintiff about his
possibility of returning the animals, he then made up the story about the fisher dying right after he
had imported her into Texas, Clearly, these statements are not true.

Whether or not Thomas has the support of the USDA and NYSDEC in secreting away the
plaintiff's animals, it is still illegal as they belong in the possession of the plaintiff. Other licensees
similarly situated as the plaintiff and who had licenses revoked by the NYSDEC were able to keep
their animals until the very last day before the Commissioner made his or her decision.(See Jn the
Matter of Cindy Bardin, and In the Matter of Jeff Ash). However, due to the USDA's and DEC's
involvement, as well as that of Thomas and his attorney, Mr. Young, the plaintiff was denied
access to her animals so she could have set up her facility outside of New York in which it was
still legal to possess them although technically it was legal in New York State at the time as well,
although the NYSDEC made up new laws at times denying such. More details pertaining to this

set of facts will be divulged in the Amended Complaint.

PLAINTIFF'S RESPONSE TO DEFENDANT'S ARGUMENT

Statutes of Limitations

Page 10 of 19
Case 6:20-cv-07039-FPG Document 33 Filed 07/21/21 Page 12 of 21

The plaintiff has been excluded as much as possible by the Defendants possibly due to staff

knowing if they continue to hide everything they are doing which affects the plaintiff's business,

reputation, inc., she will not know from what event or date from which to accrue any claims.

Furthermore. the staff's tendency to gaslight has been far more successful when done in secret

since the plaintiff has not been able to exercise her right to face her accusers and effectively refute

their allegations. The staff has been replacing reality and the truth with their own conjurings and

falsehoods.

1.

Claim #1: Bivens
Section 1983 provides an individual the right to sue state government employees and
others acting "under color of state law" for civil rights violations. It is a
legal claim alleging a civil rights violation based on 42 U.S.C. § 1983. These actions may
be brought in state or federal court. As of the Amended Complaint, the plaintiff will seek
monetary damages and injunctive relief.

According to the defense, a valid 1983 claim must allege, privilege or immunity
secured by the Constitution or laws of the United States and

a. deprivation of a right;
b. the challenged conduct was attributable to a person acting under color of law.

Deprivation of a right.

1. Due process. Due process is a guaranteed right ensuring a person's right to face her
accusers and hear first-hand the accusations against her. Many times a process is
invoked such as a hearing or trial in order for an impartial decision-maker to determine
the guilt of the defendant and if determined to be guilty, the degree of culpability and

punishment needed for reasons of restitution and/or avoidance of recidivism,

Page 11 of 19
Case 6:20-cv-07039-FPG Document 33 Filed 07/21/21 Page 13 of 21

respectfully.

However, such a process, which is deep-rooted in American legal culture since the
inception of the Magna Carta, fails to dissuade the NYSDEC and USDA and their
helpers, such as Tyler Thomas, from acting "under the color of law" in order to cause
as many injuries to the plaintiff as possible.

The main instrument used in order to circumvent due process is the statement
written by Joe Therrien for Tyler Thomas in early November 2017 either the same day
or the day after the latter was served with process for Leo v Thomas recognized by
Index number 2017-1668. The plaintiff did not know about this statement until well
into 2018 and understood how it has been used against the plaintiff on or around
December 6, 2020.

Defense counsel in each of the plaintiff's pending cases have been given the
statement and it has even reached the judges. As a result,. there is commonality in
statements made by both defense counsel and judges which indicate the content of the
statement. Each person who has been subject to Thomas’, his attorney, Mike Young's,
NYSDEC's and USDA's secrets regarding the plaintiff, has treated the plaintiff with
unmistaken hostility sometimes erupting into outright anger. One judge, in particular,
flipped completely from being down-to-earth, fair and professional to excluding the
plaintiff from remote hearings, lying about the status of the plaintiff's property (not
directly related to the case at bar), etc. virtually overnight. Clearly, someone from
outside of the case influenced her. In another case, a judge brought up totally irrelevant
items for discussion out of the blue such as, but not limited to, the plaintiff terminating
her USDA Exhibitor's license and even made a statement on the record that the plaintiff

does not own the animal at the focus of that suit when she did. In fact, the staff and

Page 12 of 19
Case 6:20-cv-07039-FPG Document 33 Filed 07/21/21 Page 14 of 21

their helpers have operated so efficiently and effectively, the plaintiff most likely will

not be treated fairly in any court. Once she files a case, one of the agencies is on it and

starts circulating statements and rumors, all of which are untrue, in order to prejudice

the plaintiff. Plaintiff also has reason to believe there even may be regular, secret,

meetings with defense counsel, possibly judges and staff from one or both agencies

(NYSDEC and USDA).

1.

First, it likely states Plaintiff was neglecting her animals which, in turn,
caused a confiscation of all of her privately-owned animals by the NYSDEC and/or
USDA. This couldn't be further from the truth and if it was, due process by way of
a hearing or trial is required in order to give the plaintiff an opportunity to face her
accusers and examine any evidence supporting such accusations and an opportunity
to be heard in order to refute such evidence, if she so desires.

The NYSDEC plays in the court of public opinion which consists of the
most gullible "decision-makers" to date, not to mention public shaming, bullying
and "band-wagoning" is common and can ruin a person's reputation and thus means
of earning a living. Such instigation violates another guaranteed freedom; that is,
freedom from harrassment.

Second, the statement likely includes an accusation alleging the plaintiff did not
have adequate licensing for her animals because her License to Collect & Possess
#623 "expired" on July 7, 2016. As mentioned earlier, Plaintiff's license never
expired and, in fact, was kept valid and active until November 7, 2018 - long after
the plaintiff was asking for her animals back from Thomas. There was no
communication, by writing, phone, electronic mail, sock puppets, etc. by the staff

to the plaintiff that she could not be in possession of any of her animals since she

Page 13 of 19
Case 6:20-cv-07039-FPG Document 33 Filed 07/21/21 Page 15 of 21

is not considered to have a license. Given Lt. Powell's obsession with targeting the
plaintiff, as seen by his use of excessive citations with allegations either of things
the plaintiff did not do or things which were not illegal when other licensees use
them in their practices. Should Plaintiff had been in unlawful possession of her
animals between the date of expiration of her LCP #623 on July 7, 2016, to the date
of the Commissioner's final determination for revocation issued on November 7,
2018, Powell and other enforcement staff would have been at the plaintiff's facility
"with bells on" to seize the plaintiff's animals, especially since at least two helpers
of the Department wanted certain species from Plaintiff's menagerie.

3. Third, the plaintiff's animals were given to other individuals and/or forfeited to the
USDA. Again, this is not true. There is no essential proof of forfeiture by a signed
document which the staff did have when they seized a pack of six coyotes in
rehabilitation which the Department felt the plaintiff had for too long, although the
timeframe was standard throughout the wildlife rehabilitation facilities throughout
the northeast when rehabilitation Eastern Coyotes therefore being used by other
facilities without punishment from any department. This situation also invokes
Plaintiffs guaranteed right protecting her from the deprivation of her private
property without just compensation.

The challenged conduct was attributable to a person acting under color of law.
In Leo v Thomas, filed on or around August 22, 2017 and served upon the defendant, Tyler
Thomas, on November 7, 2017, the defense attorney admitted to speaking with James Farquhar.*

After such, Attorney Young consistently spouted off misrepresentations of the licensing laws

 

4 Exhibit with letter in which Young admits to speaking with Farquhar.

Page 14 of 19
Case 6:20-cv-07039-FPG Document 33 Filed 07/21/21 Page 16 of 21

which only the NYSDEC employs against people, like the plaintiff, over which they want greater
control. Likewise, Thomas admitted in a sworn statement filed in the same case how both Paul
Stringer and Joe Therrien misrepresented the licensing status of Plaintiff and coaxed Thomas not
to return the animals since it would allegedly be illegal, although if that was the case, it would be
illegal for Thomas to acquire the animals from the plaintiff in the first place for which he was
never cited or experienced any enforcement action.
Statute of Limitations

The plaintiff did not know about the statement until quite a bit of time had passed from the
day it was written, when she acquired it as a responsive record for one of her Freedom of
Information Requests. However, even if the plaintiff had known of the statement on the day it
was written, it didn't seem to cause damage to the plaintiff until she heard from members of the
public who, although not directly involved in the case, Leo v Thomas, were speaking with Thomas
and insinuating they had seen pictures of plaintiff's facility and "the deaths" caused by the plaintiff.
About a year later, the plaintiff realized Thomas was using photos, newspaper articles, and other
mediums of information to pass off another facility at least two hours away from the plaintiff's
facility, as hers. The person who owned the facility was charged with animal cruelty and it was
she who caused the deaths of scores of animals, yet Thomas juxtaposed the entire event on the
plaintiff then used such as an explanation as to why she allegedly had her animals confiscated.
The plaintiff did not cause the deaths at the facility two hours away from hers, nor did she have
any of her animals confiscated. All of her animals were kept under her ownership since the
government had no evidence of neglect or cruelty perpetrated by the plaintiff; simply because there
was no neglect or cruelty which was occurring. Plaintiff had three different veterinarians view her
facility at least on an annual basis and her parents were also surveying the animals daily. Visitors

stopped by and toured the facility as well as staff members and volunteers so if the animals were

Page 15 of 19
Case 6:20-cv-07039-FPG Document 33 Filed 07/21/21 Page 17 of 21

not well-kept, the department would have heard about it long before they started accusing the
plaintiff of such ludicrous treatment of her beloved animals.

According to Ms. Haner's argument, she puts forth that the statute of limitations on § 1983

claims begin"... when the plaintiff knows or has reason to know of the injury that is the basis of
his claim." (Def. Mot. @6) When the plaintiff initially became aware of "the statement" written
by Therrien on or around November 7, 2017, although the plaintiff understood authoring such a
statement was inappropriate and unethical, as well as a violation of agency policy, it was most
likely authored and given to Thomas for use in litigation against the plaintiff. At that time, the
plaintiff had enough confidence in the judiciary to feel secure in the fact that they would not allow
such a prejudicial document to be filed and considered during the case, Leo v Thomas. It wasn't
until 2019 or 2020 when the plaintiff realized how the statement was being used to defame her,
ruin her business and deprive her wrongly of her valuable animals and her guaranteed rights.
With the statute of limitations tolling from the time the plaintiff "knows or has reason to know of
the injury" not to exceed three years from said date, the plaintiff is well within the statute of
limitations.
Equal Protection Under the Law.
To prove an equal-protection claim based on uneven enforcement of a law, the plaintiffs must
show (1) that the government official is treating them differently from similarly situated persons,
and (2) that the government is unequally applying the laws for the purpose of depriving the
individual of life, liberty and/or property.

How it all started. Plaintiff puts forth that from the time of the phone conversation with
Powell on or around November 11, 2015, he opened up the "war and peace" of CSFs and kept it
going for well over a year. It's no coincidence that he opened a new CSF on the plaintiff within

an hour of the end of the conversation on the phone with the plaintiff. Everything from the way

Page 16 of 19
Case 6:20-cv-07039-FPG Document 33 Filed 07/21/21 Page 18 of 21

the CSF was written and kept open for months on end seemingly in anticipation of more to come
against the plaintiff to the horrible rumors Powell circulated around about the plaintiff, it was
obvious he had a personal vendetta or grudge against the plaintiff which has never subsided to this
day. Even other licensees who had DEC officers threaten them did not get such treatment in which
the officer who elicited the threat made personal remarks and false accusations in order to turn the
person's town officials, local courts, neighbors, colleagues and even a strain of the public against
the individual like Powell did to the plaintiff.

There are a plethora of additional times when the plaintiff was treated differently than
others who had similar facilities and licensing. Excluding the plaintiff from the whereabouts of
her stolen animals, Therrien writing statements which have been secretly passed around, yet the
plaintiff is constantly denied a copy. The way the two agencies have influenced the plaintiff's
other cases in which they are not involved is also an extreme option exercised by the defendants
and, as far as Plaintiff recalls, other wildlife rehabilitators and exotic animal owners have not had
a smear campaign, especially the one of the magnitude Powell, Therrien, Mike Young and Thomas
had carried on and still is to this day. The staff are threatened of the plaintiff because is the only
one at this time challenging the corruption she has witnessed involving the staff of both the DEC
and USDA-APHIS.

The DEC and USDA-APHIS have constantly applied the laws differently with the plaintiff
than they do with others. One example of this is their allowance of the numerous violatiosn
Thomas incurred when he failed to follow regulations in the transport of animals from New York
State to Texas State. He had no import certificates issued by the Texas Parks & Wildlife
Department as well as no possession certifications or permits. He had exhibited animals publicly
while failing to maintaining an USDA license not to mention he has falsified evidence, lied on

numerous occasions, and has committed conversion in relation to the plaintiff's animals he refuses

Page 17 of 19
Case 6:20-cv-07039-FPG Document 33 Filed 07/21/21 Page 19 of 21

to return. Status of licensing giving the plaintiff authority to possess her animals was
misrepresented by both agencies as well as Thomas and his attorney, even though the plaintiff had
identical licensing as did Thomas when he possessed her animals while in New York before
leaving to Texas. Clearly, these actions by the agencies and their "helpers" are highly arbitrary
and unfair.

In the interest of brevity, the plaintiff will include the rest of her response to the defendants'
arguments found in their motion to dismiss in her Amended Complaint which will be submitted in
the near future. As a result, the plaintiff respectfully requests the court allow her to submit the
amended complaint before making a decision on dismissal. There is more to be said; however,
the plaintiff would rather present it once in a pleading without having redundancy inherent in her
responses and pleadings filed with the court.

For the foregoing reasons and all the others discussed in Plaintiff's Complaint and her
Amended Complaint, the present Motion to Dismiss should be denied.

WHEREFORE Plaintiff, Carrie M. Leo, requests the court to deny the defendant's motion
to dismiss for failure to state a claim. Before considering dismissal, if the court does, the plaintiff
requests she first be granted the opportunity to file an amended complaint in furtherance of justice

pursuant to the Federal Rules of Civil Procedure 15(a).

Dated: July 15, 2021
Walworth, New York

Page 18 of 19
Case 6:20-cv-07039-FPG Document 33 Filed 07/21/21 Page 20 of 21

STATE OF NEW YORK

WAYNE COUNTY =:

CERTIFICATE OF SERVICE

1 certify that an initial copy of the above was served on the Defendant by way of its counsel of record,
Brittany Haner of the NYS Office of the Attorney General, via electronic mail on the 15" day of July 2021
in accordance with the Federal Rules of Civil Procedure and also sending the response to the court via the
electronic email, CM-ECFintake_nywd@nywd.uscourts.gov, which the plaintiff understands to be for the
intake of documents for the U.S. District of Western New York. Attached to this page is a true and correct
copy of the email sent to Ms. Haner and the court on July 15, 2021.

On the Sat of July 2021, a copy of the foregoing was served upon Michele Crain of the NYS Office of the

Attorney General when Plaintiff was informed by Ms. Haner that she is no longer involved in the case and
referred all matters regarding the case to Mr. Crain as lead attorney.

VERIFICATION

1 declare under penalty of perjury that this information is-true.

UL am ,
CAG a /
Date: Jul 2021 ( SGAL

ae Carrie M. Leé, Plaintiff pro se

 

 

 

t ce 3199 Walworth Road
Sworn to before me this yp day of July 2091 Walworth, NY 14568
/ ph: (315) 538-8316
. e-mail: carrieleoi5@gmail.com
= Notary Prblic

 

 

 

 
      
   
   

 
 

“UAUREN FRIEOL
Notary Public « State of Now York
HO. Or Ree :
hed in Wayne County
ahy cadens Expires Now 13, 022

Page 19 of 19
7/19/2021 Case 6:20-cv-07039-FPG RQOguiment arordad ES PNYSdEe Et a AGE 21 Of 21

Me, Gmail Carrie Leo <carrieleo15@gmail.com>

6:2020-cv-07039 Leo v NYSDEC et al.

1 message

Carrie Leo <carrieleo15@gmail.com>
To: "Haner, Brittany" <brittany.haner@ag.ny.gov>, CM-
ECFintake_nywd@nywd.uscourts.gov

Hello Ms. Haner and court staff,

Please find attached my response to the defendants’ Motion to Dismiss to be filed.
leave to Amend Complaint will be submitted in the near future.

Thank you,
Carrie Leo, pro se Plaintiff

PLAINTIFF'S RESPONSE to Defendant's Motion to Dismiss - 15-July 2021 (OFFICIAL VERSION &
A WAS FILED).pdf
746K

https://mail.google.com/mail/u/17ik=05b3af686f&view=pt&search=all&permthid=thread-a%3Ar33892236337 13073377%7Cmsg-a%3Ar-31 4147571584...

Thu, Jul 15, 2021 at 1:21 PM

1
